ACCEPTED
                                                                            05-14-00817-CR
                                                                 FIFTH COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                       6/16/2015 9:47:09 AM
                                                                                 LISA MATZ
                                                                                     CLERK

                        No. 05-14-00817-CR
                        No. 05-14-00818-CR
                        No. 05-14-00819-CR          FILED IN
                                             5th COURT OF APPEALS
                                                 DALLAS, TEXAS
                  IN THE COURT OF APPEALS    6/16/2015 9:47:09 AM
               FOR THE FIFTH DISTRICT OF TEXAS LISA MATZ
                                                     Clerk
                             AT DALLAS


                    WILLIAM RUSSELL DENVER,
                            Appellant

                                  vs.

                       THE STATE OF TEXAS,
                             Appellee


  On appeal from the 194TH Judicial District Court of Dallas County
       In Cause Nos. F12-62195, F12-62196, & F14-00186


 STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF




     COMES NOW, THE STATE OF TEXAS, pursuant to TEX. R.

APP. P. 38.6(d), respectfully requesting an extension of 13 days’

time to file the State’s brief today, June 16, 2015. In support of this

motion, the State would show the following:

     Appellant filed his brief on May 4, 2015. The 30-day response

period for the State expired June 3, 2015. Due to the amount of
time needed for the undersigned attorney to prepare for oral

arguments and to file briefs in other cases, as well as to respond

fully to Appellant’s lengthy brief in the instant causes, the State’s

brief could not be completed and tendered to this Honorable Court

for filing before today, June 16, 2015. Therefore, the State requests

an extension of 13 days’ time, up to and including today, June 16,

2015, to timely file the State’s brief.


                    CERTIFICATE OF SERVICE
     I hereby certify that a true copy of the foregoing motion was
served on Ronald L. Goranson, attorney for Appellant by
eFileTexas.gov on June 16, 2015.

                                          /s/Patricia Poppoff Noble
                                          PATRICIA POPPOFF NOBLE